Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 27, 2018

                                       No. 04-18-00657-CV

                            IN THE INTEREST OF J.W., A CHILD,

                     From the 131st Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2017-CI-23182
                            Honorable Rosie Alvarado, Judge Presiding

                                           O R D E R

       A filing fee of $205.00 was due when this appeal was filed but it was not paid. See TEXAS
SUPREME COURT ORDER REGARDING FEES CHARGED IN THE SUPREME COURT, IN CIVIL CASES IN THE
COURTS OF APPEALS, AND BEFORE THE JUDICIAL PANEL ON MULTIDISTRICT LITIGATION (Misc. Docket
No. 15-9158, Aug. 28, 2015). The clerk of the court notified appellant of this deficiency in a letter
dated September 13, 2018. The fee remains unpaid. Rule 5 of the Texas Rules of Appellate
Procedure provides:

       A party who is not excused by statute or these rules from paying costs must pay – at
       the time an item is presented for filing – whatever fees are required by statute or
       Supreme Court order. The appellate court may enforce this rule by any order that is
       just.

TEX. R. APP. P. 5.

        We therefore order appellant, not later than October 8, 2018 to either (1) pay the
applicable filing fee, or (2) provide written proof to this court that she is indigent or otherwise
excused by statute or the Texas Rules of Appellate Procedure from paying the fee. See TEX. R. APP.
P. 20.1 (providing that indigent party who complies with provisions of that rule may proceed without
advance payment of costs). If appellant fail to respond satisfactorily within the time ordered, this
appeal will be dismissed. See TEX. R. APP. P. 42.3.

                                                      _________________________________
                                                      Marialyn Barnard, Justice

        IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court
on this 27th day of September, 2018.

                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court